Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line “an adjustment to the respective ride path” is indefinite because claim 1 fails to define and/or explicitly describe any movement and/or characteristic of the ride path in order to make any adjustment.  Therefore, it’s almost impossible to determine what kind of adjustment may be made to the ride path.  Furthermore, line 12, the limitation “control the respective ride path” is also indefinite because it was not clear how and in what manner the ride path may be controlled since there is no recitation of any movement and/or characteristic of the ride path in claim 12.
Claim 2, the limitation “the choreographed routine corresponds to a cinematic presentation” is indefinite because it was not clear the location of a cinematic presentation and/or if the cinematic presentation is even a part of the ride system.
Claim 5, line 2, the limitation “a party size” is indefinite because it does not clearly define any particular component of the ride system.

Claim 10, lines 4-5, the limitation “choreographed riding support movement instructions” is indefinite because claim 10 fails to clearly define the term “choreographed riding support movement”, and how such “riding support movement instructions” relate to each ride vehicle of the ride vehicles.
Claims 11-13 and 15 are indefinite for being directly or indirectly depending upon claim 10.
Claim 14, line 3, the limitation “a party size” is indefinite for the reason as set forth in claim 5 above.
 Claim 16, lines 7-8, the limitations “an adjustment to the respective ride path”; and “controlling, via the processor, the respective ride path” are indefinite for the reason as set forth in claim 1 above.
Claims 17-20 are indefinite for being directly or indirectly depending upon claim 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711